Exhibit (10)(bd) PROMISSORY NOTE MELLON BANK, N.A. $4,000,000 February 23, 1996 FOR VALUE RECEIVED, and intending to be legally bound, Undersigned promises to pay to MELLON BANK, N.A. ("Bank") or its order at Philadelphia, PA. the sum of FOUR MILLION DOLLARS ($4,000,000), or such lesser or greater principal amount as may be outstanding from time to time under the discretionary line of credit (the “Facility”), established by Bank for the benefit of Undersigned by letter dated January 31, 1996, the terms of which are incorporated herein by reference, with interest on the outstanding balance from the date of this Note at the rates specified herein below. Defined terms used herein and not otherwise defined shall have the meanings assigned to them in paragraph 13 hereof. 1. Mandatory Repayment. Principal shall be payable ON OEMAND, provided however that any outstanding principal accruing interest at the As-Offered Rate when a demand for payment is made shall become due and payable immediately upon expiration of the then current Rate Period applicable to such principal, unless such demand is made when an Event of Default is continuing, in which event all principal outstanding hereunder shall he immediately due and payable.
